UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of March, 2011 Commission File Number: 000-51933 LABOPHARM INC. 480 Armand-Frappier Blvd. Laval, Québec, Canada H7V 4B4 Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F x Form 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Yeso Nox Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yeso Nox Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yeso Nox If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82-. TABLE OF CONTENTS Exhibit Description Second Amendment to Exclusive License Agreement between Labopharm Europe a wholly-owned subsidiary of the Registrant and Purdue Pharma Products L.P. dated as of December 31, 2010. Third Amending Agreement to the Distribution and License Agreement between the Registrant and Paladin Labs Inc. effective as of October 13, 2010. Amended and Restated Manufacturing, Packaging and Supply Services Agreement entered into amongst the Registrant and Confab Laboratories Inc. dated June 01, 2010. Amended and Restated Manufacturing, Packaging and Supply Services Agreement entered into amongst the Registrant and Confab Laboratories Inc. dated June 01, 2010. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. LABOPHARM INC. Date:March 31, 2011 By: /s/Mark A. D’Souza Name: Mark A. D’Souza Title: President and Chief Executive Officer
